 

Exhibit 10.2

 

EXECUTIVE

SUBSCRIPTION AGREEMENT

AND

POWER OF ATTORNEY

 

CPG International Holdings LP

c/o AEA Investors LLC

55 East 52nd Street

New York, New York 10055

Attention: General Counsel

 

Re:

Subscription for Class B-2 Limited Partnership

Interests in CPG International Holdings LP

Ladies and Gentlemen:

•Subscription.

•          Contribution. The undersigned (the “Subscriber”) irrevocably and
unconditionally subscribes for and agrees to purchase Class B-2 Units of limited
partnership interests (the “Interests”) in CPG International Holdings LP (the
“Partnership”). The sale by the Partnership of the Interests is in consideration
of the Subscriber’s agreement to contribute capital to the Partnership in the
amount and type set forth on Schedule 1 hereto on the terms and conditions
described herein and in the Agreement of Limited Partnership, dated as of May
10, 2005, as amended in January 2007 and February 2008 (the “Partnership
Agreement”) supplied herewith. Capitalized terms used herein have the meanings
given to them in the Partnership Agreement unless otherwise defined herein. The
Subscriber’s obligation to pay for the Interests shall be complete and binding
upon the execution of this Subscription Agreement and the Subscriber’s Capital
Contribution shall be payable as directed by CPH Holding I LLC, the General
Partner of the Partnership.

•          Delivery of Subscription Agreement. The Subscriber hereby delivers
one executed copy of this Subscription Agreement to the Partnership, c/o AEA
Investors LLC, 55 East 52nd Street, New York, New York 10055, Attention:
________________.

•          Acceptance. This Subscription Agreement is subject to the acceptance
of the General Partner. The General Partner reserves the right to accept or
reject any subscription or any portion thereof. Upon such acceptance, this
Subscription Agreement shall become a binding agreement between the Partnership
and the Subscriber.

•          Closing. The closing of the issuance of the Interests shall occur on
or about __________, ____, or on such other date as the General Partner of the
Partnership, in its sole discretion may determine (the “Closing Date”).

 



•          Purpose. The terms of this Subscription Agreement and any similar
agreements are intended to increase the Partnership’s ability to attract and
retain individuals of exceptional managerial talent upon whom, in large measure,
the sustained progress, growth and profitability of the Partnership’s business
depends.

•          Adoption of Partnership Agreement. From and after the Closing Date,
the Subscriber hereby adopts, accepts, and agrees to be bound by all terms and
conditions of the Partnership Agreement and to perform all obligations therein
imposed upon the Subscriber in his capacity as a Limited Partner of the
Partnership, including, but not limited to, the optional redemption rights in
Article 8 thereof, except as specifically modified herein.

•Subscriber Representations, Warranties and Agreements.

•          In connection with the purchase and sale of the Interests hereunder,
the Subscriber represents and warrants to, and agrees with, the Partnership
that:

•          the Interests to be acquired by Subscriber pursuant to this
Subscription Agreement will be acquired for Subscriber’s own account and not
with a view to, or intention of, distribution thereof in violation of the
Securities Act of 1933, as amended (the “Securities Act”), or any applicable
state securities laws, and the Interests will not be disposed of in
contravention of the Securities Act or any applicable state securities laws;

•          the Subscriber is an “accredited investor” as defined in Rule 501 of
the Securities Act;

•          the Subscriber is able to bear the economic risk of his investment in
the Interests for an indefinite period of time because the Interests have not
been registered under the Securities Act and, therefore, cannot be sold unless
subsequently registered under the Securities Act or an exemption from such
registration is available;

•          the Subscriber has had an opportunity to ask questions and receive
answers concerning the terms and conditions of the offering of Interests and has
had full access to such other information concerning the Partnership and any of
its subsidiaries as he has requested;

•          this Subscription Agreement constitutes the legal, valid and binding
obligation of the Subscriber, enforceable in accordance with its terms, and the
execution, delivery and performance of this Subscription Agreement by the
Subscriber does not and will not conflict with, violate or cause a breach of any
agreement, contract or instrument to which the Subscriber is a party or any
judgment, order or decree to which the Subscriber is subject; and

•          the Subscriber is a resident of the State set forth beneath the
Subscriber’s name on the signature page hereto.

•          As an inducement to the Partnership to issue the Interests to the
Subscriber, and as a condition thereto, the Subscriber acknowledges and agrees
that neither the issuance

 

2



of the Interests to the Subscriber nor any provision contained herein shall
entitle the Subscriber to remain in the employment of the Partnership or any of
its subsidiaries or affect the right of the Partnership or any of its
subsidiaries to terminate the Subscriber’s employment at any time for any
reason.

•          The Subscriber acknowledges that he may not sell, transfer, assign,
pledge, dispose of, grant a security interest in, mortgage, hypothecate,
encumber or permit or suffer any encumbrance on all or any portion of the
Subscriber's Interests including any interest in the profits or capital of the
Partnership (the commission of any such act, or any such similar act in relation
to a person’s beneficial interest in the Partnership being referred to as a
“Transfer”), unless the General Partner consents to the Transfer in writing and
the Transfer is registered under the Securities Act or an exemption from such
registration is available. The Subscriber also understands that the Transfer of
such Subscriber's Interests is restricted by the provisions of the Partnership
Agreement and state securities laws.

•Additional Contributions. If the Subscriber makes any additional Capital
Contributions in respect of Class B-2 Units at any time, this Subscription
Agreement will be deemed to be amended to include such additional contributions
and all representations and warranties made by the Subscriber herein will be
deemed repeated with respect to such additional contribution as of the date such
contribution is made. The foregoing representations, warranties and agreements
shall survive the date hereof.

•Right of Optional Redemption. The Partnership shall have the right to redeem
the Interests held by the Subscriber, in whole or in part, within 120 days of
the date that the Subscriber’s employment with the Employers (as defined in the
Employment Agreement, dated __________, ____, between the Subscriber, the
Partnership and the other parties thereto) is terminated, as follows:

•          If the Subscriber’s employment is terminated on or before __________,
____, then the Partnership shall be entitled to redeem up to 100% of the
Subscriber’s Interests at a redemption price equal to the lesser of (i) the
aggregate Capital Contributions made in respect of such Interests and (ii) the
Fair Market Value of the Subscriber’s Interests.

•          If the Subscriber’s employment is terminated on or before __________,
____, then the Partnership shall be entitled to redeem up to 75% of the
Subscriber’s Interests at a redemption price equal to the lesser of (i) the
aggregate Capital Contributions made in respect of such Interests and (ii) the
Fair Market Value of the Subscriber’s Interests, and up to 25% of the
Subscriber’s Interests at a redemption price equal to the Fair Market Value of
such Interests.

•          If the Subscriber’s employment is terminated on or before __________,
____, then the Partnership shall be entitled to redeem up to 50% of the
Subscriber’s Interests at a redemption price equal to the lesser of (i) the
aggregate Capital Contributions made in respect of such Interests and (ii) the
Fair Market Value of the Subscriber’s Interests, and up to 50% of the
Subscriber’s Interests at a redemption price equal to the Fair Market Value of
such Interests.

 

3



•          If the Subscriber’s employment is terminated on or before __________,
____, then the Partnership shall be entitled to redeem up to 25% of the
Subscriber’s Interests at a redemption price equal to the lesser of (i) the
aggregate Capital Contributions made in respect of such Interests and (ii) the
Fair Market Value of the Subscriber’s Interests, and up to 75% of the
Subscriber’s Interests at a redemption price equal to the Fair Market Value of
such Interests.

•          If the Subscriber’s employment is terminated after __________, ____,
then the Partnership shall be entitled to redeem up to 100% of the Subscriber’s
Interests at a redemption price equal to the Fair Market Value of such
Interests.

•          Notwithstanding the foregoing clauses (a) through (e) hereof, if the
Subscriber’s employment is terminated for Cause at any time, then the
Partnership shall be entitled to redeem up to 100% of the Subscriber’s Interests
at a redemption price equal to the lesser of (i) the aggregate Capital
Contributions made in respect of such Interests and (ii) the Fair Market Value
of such Interests.

•          For purposes of Section 6.7 of the Partnership Agreement, if the
Subscriber reasonably disagrees with the General Partner’s determination of Fair
Market Value, the Subscriber shall deliver to the General Partner a written
notice of objection within thirty days after delivery of the General Partner’s
determination. Upon receipt of the Subscriber’s written notice of objection, the
General Partner and the Subscriber will negotiate in good faith to agree on such
Fair Market Value. If such agreement is not reached within 45 days after the
delivery of the General Partner’s determination, Fair Market Value shall be
determined by an appraiser jointly selected by the General Partner and the
Subscriber, which appraiser shall submit to the General Partner and the
Subscriber a report within 30 days of its engagement setting forth such
determination. If the Subscriber and the General Partner are unable to agree on
an appraiser within 45 days after delivery of the General Partner’s
determination, within seven days, the Subscriber and the General Partner shall
submit the names of four nationally recognized firms that are engaged in the
business of valuing non-public securities, and the Subscriber and the General
Partner shall be entitled to strike two names from the other party’s list of
firms, and the appraiser shall be selected by lot from the remaining four firms.
The expenses of such appraiser shall be borne by the Subscriber unless the
appraiser’s valuation is more than 10% greater than the amount determined by the
General Partner, in which case, the expenses of the appraiser shall be borne by
the Companies. The determination of such appraiser as to Fair Market Value shall
be final and binding upon all parties.

•Power of Attorney. The Subscriber, as principal, hereby appoints the General
Partner as its true and lawful representative and attorney-in-fact, in its name,
place and stead to make, execute, sign, deliver, acknowledge, swear to and file:

•          the Partnership Agreement and thereby to cause the Subscriber to
become a limited partner of the Partnership;

•          any amendment to the Partnership Agreement duly approved as provided
therein; and

 

4



•          any partnership certificate, business certificate, fictitious name
certificate, amendment thereto, or other instrument or document of any kind
necessary or desirable to accomplish the business, purpose and objectives of the
Partnership, or required by any applicable Federal, state or local or foreign
law.

•          This power of attorney is coupled with an interest, is irrevocable,
and shall survive and shall not be affected by, the subsequent death,
disability, incompetency, termination, bankruptcy, insolvency or dissolution of
the undersigned; provided, however, that this power of attorney will terminate
upon the substitution of another Limited Partner for all of the undersigned’s
interest in the Partnership and upon the complete withdrawal of the undersigned
from participation in the Partnership.

•Miscellaneous.

•          Modification. Neither this Subscription Agreement nor any provisions
hereof shall be waived, modified, changed, discharged, or terminated except by
an instrument in writing signed by the party against whom any waiver,
modification, change, discharge or termination is sought.

•          Revocability. This Subscription Agreement may not be withdrawn or
revoked by the Subscriber in whole or in part without the consent of the General
Partner.

•          Counterparts. This Subscription Agreement may be executed in multiple
counterpart copies, each of which shall be considered an original and all of
which constitute one and the same instrument binding on all the parties,
notwithstanding that all parties are not signatories to the same counterpart.

•          Successors and Assigns. Except as otherwise provided herein, this
Subscription Agreement and all of the terms and provisions hereof shall be
binding upon and inure to the benefit of the parties and their respective heirs,
executors, administrators, successors, trustees, legal representatives and, in
the case of the Partnership, its assigns. The obligations of the Subscriber, and
the agreements, representations, warranties, and acknowledgments herein, shall
be binding upon the Subscriber's heirs, executors, administrators, successors,
trustees, legal representatives and permitted assigns.

•          Assignability. This Subscription Agreement is not transferable or
assignable by the Subscriber.

•          Entire Agreement. Except as stated or referred to herein, this
instrument contains the entire agreement of the parties, and there are no
representations, covenants or other agreements.

•          Applicable Law. This Subscription Agreement shall be governed by and
construed in accordance with the laws of the State of the New York applicable to
agreements made and to be performed in that state.

[signature page follows]

 

5



 

            IN WITNESS WHEREOF, the Subscriber has executed this Subscription
Agreement as of the ____ day of _______, _____.

 

 

 

 

SUBSCRIBER:

 

 

Signature

 

 

 

Print Name:

 

 

 

State of Residence

 

 

 

 

 

 

 

 

Subscriber's Taxpayer I.D. No.:

 

 

 

 

 

 

 

Subscriber's address for notices:

 

 

SUBSCRIPTION ACCEPTED AS OF

 

CPG INTERNATIONAL HOLDINGS LP

By: 

 

 

CPH Holding I LLC

 

Its General Partner

By:

 

 

 

 

 

 

6

 

 